Citation Nr: 1533631	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-43 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

The Board previously remanded this appeal in February and April 2014 for further development.


FINDINGS OF FACT

1. The competent medical evidence of record shows that the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

2. The Veteran's service-connected hearing loss has not resulted in frequent hospitalizations and has not been shown to cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met or approximated during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).

2. The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.2 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in June 2008 letter prior to the initial adjudication of this claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The June 2008 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), lay statements and VA medical treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations prior to and subsequent to the Board's February 2014 remand directives.  The Board has determined that these examinations were adequate because they were factually informed, medically competent and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2014).  

In addition, pursuant to the Board's July 2014 remand instructions, an opinion was obtained from the Director of C&P Services regarding the Veteran's hearing loss. The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, the Veteran also had the opportunity to provide testimony on his own behalf at the Travel Board hearing before the undersigned in August 2013.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board, therefore, finds that all notification and development adequate for an equitable determination of this claim has been accomplished.  Accordingly, appellate review may proceed at this time. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 14 3(2001).

II. Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55   (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  The provisions of 38 C.F.R. § 4.86(b)  provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz , and 70 decibels or more at 2000-Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2014).

Unfortunately, the Board finds that it is not shown that an initial compensable evaluation is warranted for the period on appeal for bilateral hearing loss.  

The Veteran had a VA audiological evaluation in October 2008.  Reported puretone thresholds in the relevant frequencies were 25, 50, 55 and 45 decibels in the right ear with an average of 44 decibels, and 20, 70, 65, and 60 decibels in the left ear with an average of 54 decibels.  The examiner diagnosed the Veteran with moderated sensorineural hearing loss in the right ear and severe to moderately severe sensorineural hearing loss in the left ear.  Speech recognition ability was measured at 96 percent in the right and 88 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  Moreover, the Veteran's left ear acuity met the requirements of 38 C.F.R. § 4.86(b).  Under Table VIa, the designation of hearing impairment of the Veteran's left ear is Level III.  Application, however, of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 still produces a 0 percent rating.

In addition, at a December 2012 VA audiological evaluation,  reported puretone thresholds in the relevant frequencies were 20, 55, 60 and 45 decibels in the right ear with an average of 45 decibels, and 50, 65, 60, and 50 decibels in the left ear with an average of 56 decibels.   The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Speech recognition ability was measured at 98 percent in the right and 90 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

More recently, the Veteran had a VA audiological evaluation in April 2014.  Reported puretone thresholds in the relevant frequencies were 25, 60, 55 and 50 decibels in the right ear with an average of 48 decibels, and 50, 65, 60, and 55 decibels in the left ear with an average of 58 decibels.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Speech recognition ability was measured at 96 percent in both the right and left ears.  Again, applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.
The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  At his October 2008 VA audiological evaluation, the Veteran's chief complaints were difficulty hearing conversations at social gatherings, hearing television lectures and hearing on the telephone.  Additionally, the December 2012 VA examiner commented that the Veteran's hearing loss disability resulted in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he could not see the speaker's face or over the phone.  Despite this, the VA examiner stated that this did not significantly affect the Veteran's ability to obtain or maintain gainful employment.  Similarly, the April 2014 VA examiner concurred that the Veteran's hearing loss disability did not preclude employment, although she did note the Veteran's difficulty in understanding speech in difficult listening situations.  However, 38 C.F.R. §§ 4.85 adequately contemplates any functional loss due to hearing impairment.

In sum, the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear. Consequently, the Board concludes that the criteria for an initial compensable rating have not been met for this timeframe.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss.


III. Extraschedular Consideration for Hearing Loss

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected hearing loss in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the Board's July 2014 decision, the Board noted that the Veteran made statements indicating that his ability to work as a service advisor at an automobile dealership was severely affected by his hearing loss, especially in speaking with customers.  The Board recognized that although the Veteran's speech recognition scores were essentially normal, his bilateral puretone threshold measures were of such severity as to nearly trigger consideration of the provisions for exceptional patterns of hearing loss, found at 38 C.F.R. § 4.86 (2014).  Therefore, the matter was referred to the Director of C&P Services pursuant to 38 C.F.R. § 3.321(b).

A March 2015 VA memorandum concluded that there was no interference with employment as a result of hearing loss.  It was noted that the April 2014 VA examiner indicated that the Veteran's hearing loss did not preclude employment and that it was expected that hearing loss may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise when the veteran could not see the speaker's faces.  Additionally, while it was conceded that the Veteran's left ear reported puretone thresholds at his October 2008 VA audiological evaluation showed an exceptional pattern of hearing loss, overall, there was no evidence of marked interference with employment or frequent periods of hospitalization associated with this condition.

Further, an April 2015 memorandum from the Director of C&P Services stated that there was no interference with employment as a result of hearing loss.  The Director of C&P Services observed that the Veteran was service connected for cervical muscle strain with degenerative joint and disc disease at 10 percent disabling; thoracolumbar strain with degenerative disc disease at 10 percent disabling; and bilateral hearing loss at 0 percent disabling, for a combined evaluation of 20 percent.  He also noted that in October 2014, the Veteran submitted a claim for increased compensation based on unemployability (VA Form 21-8940) attesting to the impact of his nonservice-connected prostate cancer, indicating that he last worked in June 2012.  In addition, the  Director of C&P Services cited to the December 2012 VA audiological evaluation indicating a mild bilateral hearing loss with pure-tone measures averaging 45 Hertz in the right ear with 98 percent speech discrimination and 56 Hertz in the left ear with 90% speech discrimination.  Resultantly, he decided that the evidentiary record, when considering the totality of the evidence did not support criteria for an extraschedular finding for an increased evaluation.

Based on this evidence, the Board finds that the Veteran does not exhibit factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability. Indeed, it does not appear from the record that he has been hospitalized at all for hearing loss. Although the December 2012 and April 2014 VA examinations noted that the Veteran could not understand people he was not facing, such limitations are contemplated by the assigned schedular rating for hearing loss.  Nevertheless, bot VA examiners concluded that the Veteran's hearing loss alone would not significantly affect the Veteran's ability to work.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  

Further, 38 C.F.R. § 4.1  specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected hearing loss have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board therefore has determined that an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.







ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, including on an extraschedular basis, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


